
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 188
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2011
			Mr. Rohrabacher
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding the regime of Mu’ammar al-Qadhaffi.
	
	
		Whereas the people of Libya have risen up in rebellion
			 against the tyrannical rule of Mu’ammar al-Qadhaffi, a man who seized power by
			 force and has ruled by force ever since;
		Whereas Qadhaffi has oppressed the people of Libya and
			 squandered their wealth;
		Whereas, on March 3, 2011, President Barack Obama said
			 about the situation in Libya, The violence must stop; Mu’ammar Qadhaffi
			 has lost the legitimacy to lead and he must leave, a position he
			 reaffirmed on March 21, 2011;
		Whereas, on March 17, 2011, Qadhaffi threatened a civilian
			 massacre by claiming in a radio address, We are coming tonight … We will
			 have no mercy and no pity with them;
		Whereas Qadhaffi has shown himself to be an enemy of the
			 United States and a threat to international security, including—
			(1)the April 5, 1986,
			 bombing by Libyan agents of the La Belle discotheque in West Berlin, which
			 killed 2 United States soldiers and wounded 50 others, among some 200 total
			 victims of the blast;
			(2)the December 21,
			 1988, destruction of Pan Am flight 103 over Lockerbie, Scotland, by a bomb
			 planted by a Libyan agent, killing 190 United States citizens out of the total
			 loss of 243 passengers, 16 crew members, and 11 civilians on the ground;
			 and
			(3)a clandestine nuclear weapons program,
			 which was only ended after the seizure by the United States Navy of a shipment
			 of uranium-enrichment components bound for Libya in October 2003; and
			Whereas the Libyan people have not asked for United States
			 ground troops to do their fighting for them, and President Barack Obama has
			 pledged not to deploy ground troops: Now, therefore, be it
		
	
		That—
			(1)it is the sense of
			 the House of Representatives that—
				(A)the regime of Mu’ammar al-Qadhaffi is no
			 longer the legitimate government of Libya;
				(B)the Transitional National Council, based in
			 eastern Libya at Benghazi and headed by Mustafa Abdul Jalil, consisting of
			 those Libyans who have declared their intentions to establish a constitutional,
			 multi-party democracy, should be considered the legitimate representatives of
			 the Libyan people and nation;
				(C)the United States should encourage the
			 post-Qadhaffi government to repay the expenses incurred by the United States
			 Armed Forces during military operations undertaken to protect the Libyan
			 people; and
				(D)as Speaker of the House of Representatives
			 John Boehner wrote in his letter to President Obama on March 23, 2011, “a UN
			 Security Council resolution does not substitute for a U.S. political and
			 military strategy”, the United States course in Libya must be determined in
			 accord with United States interests and values and in consultation with allies;
			 and
				(2)the House of
			 Representatives—
				(A)supports President Barack Obama’s strategy
			 of protecting the Libyan people in their struggle for freedom from the Qadhaffi
			 tyranny without risking the direct intervention of United States ground forces
			 in the Libyan civil war;
				(B)supports the freezing of the assets of
			 Qadhaffi and his regime wherever they can be found, with the understanding that
			 these assets will be made available to the legitimate representatives of the
			 Libyan people once they have been duly recognized by the United States
			 Government; and
				(C)calls for the United States in cooperation
			 with its allies to provide the Libyan freedom fighters with the arms, supplies,
			 and other materials needed to oust the Qadhaffi regime from power and liberate
			 the entire country.
				
